By the Court,
Upton, J.:
This case is very similar to that of The State v. Packard, decided at the present term. The defendant is indicted under § 686 of the Criminal Code, and the indictment does not describe the services or duty for which the compensation was received in such manner as to enable the Court to conclude from the facts stated whether or not the compensation received was “ other than that authorized or permitted by law.” The compensation is alleged to have been for *190salary, but the indictment does not state for what period of time tlie salary was unpaid.
It is also questioned whether under the facts assumed in the argument, the warrant for fifty dollars is not void and consequently no payment within the meaning of the statute.
The latter question is not necessarily involved, inasmuch as the indictment must be held insufficient, for reasons expressed in the case of Ike State v. Packard.
The judgment should be reversed.